560 F.2d 204
UNITED STATES of America, Plaintiff-Appellee,v.William W. HOLLAND, Defendant-Appellant.
No. 76-3763.
United States Court of Appeals,Fifth Circuit.
Sept. 13, 1977.

Sterling G. Culpepper, Jr.  (Court-appointed), Charles S. Coody, Montgomery, Ala., for defendant-appellant.
D. Broward Segrest, Acting U. S. Atty., Milton L. Moss, Asst. U. S. Atty., Montgomery, Ala., for plaintiff-appellee.
(Opinion May 23, 1977, 5 Cir., 1977, 552 F.2d 667).
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL and FAY, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.